Title: To George Washington from Henry Hamilton, 7 December 1780
From: Hamilton, Henry
To: Washington, George


                        
                            Sir
                            New York December 7th 1780
                        
                        Having been informed that Congress had referred to your Excellency the affair of exchange for all prisoners
                            of war, I am induced to think the government of Virginia has relinquished the claim to myself and other persons taken at
                            the same time, as prisoners to that particular State.
                        As in the proposals hitherto made for an exchange of prisoners, I have been particularly excepted, I have to
                            hope this point may be at length adjusted by your Excellency’s orders and instructions to Major Skinner, Commissary
                            General of prisoners for the American army who is here at present. 
                        That gentleman has informed me, that he has not as yet had any orders relative to my exchange but has very
                            obligingly assured me, my letter should be transmitted to your Excellency with all possible dispatch.
                        Colonel Mathews by composition, and Lieutenant Colonels Porterfield, DuBuysson and Towles having been
                            proposed at different times, for exchange against me, and being officers whose liberation may interest the particular state
                            of Virginia I have room to hope your Excellency will relieve me from my present state of suspence, either by a final
                            exchange, or an extension of my parole, which may admit of going to Europe, in which case Lieutenant Colonel DuBuysson may
                            (I appprehend) obtain leave also, to go for Europe on his parole, should his being exchanged against me not take place.
                        Should your Excellency finally determine this affair, I must intreat the favor of you to let me have the
                            earlyest intimation. I have the honor to be with due respect Sir your Excellency’s very obedient and most humble Servant
                        
                            Henry Hamilton
                        
                    